DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/9/2021 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 14 - 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
	Independent claim 14 is directed to a device (Step 1). With regard to Step 2A: Prong 1, claim 14 is considered to be directed towards an abstract idea in the form of a mental process because it recites an operation of “calculating a mean blood velocity value based upon a first Intravoxel Incoherent Motion (IVIM) effective diffusion coefficient in a Stationary Random Flow (SRF) regime” and an operation of “calculating a mean blood vessel segment length value based upon both a second IVIM effective diffusion coefficient in a pseudodiffusion regime and the mean blood velocity value.” Specifically, the limitations of calculating a “mean blood velocity value …” and a “mean blood vessel segment length value …” as drafted, are processes that, under their 
	In further consideration of Step 2A: Prong 1, claim 14 is also considered to be directed towards an abstract idea in the form of a mathematical calculation because the operations of “calculating a mean blood velocity value …” and “calculating a mean blood vessel segment length value …” are calculations of mathematical values. 
	Claim 14 recites additional elements requiring a memory that stores executable instructions that cause the processing system to perform the operations. In addition, although the claim does not recite that the operations comprise determining the first IVIM effective diffusion coefficient, the claim does recite that “the first IVIM effective diffusion coefficient in the SRF regime is determined using first magnetic resonance imaging (MRI) data of a subject, wherein the first MRI data is obtained during a first brain scan of the subject, wherein the first brain scan has a first diffusion sampling time, and wherein the first diffusion sampling time is selected to be sufficiently short so as to enable determination of the first IVIM effective diffusion coefficient in the SRF regime using the first MRI data.” Similarly, although the claim does not recite that the operations comprise determining the second IVIM effective diffusion coefficient, the claim does recite that “the second IVIM effective diffusion coefficient in the pseudodiffusion regime is determined using second MRI data of the subject, wherein the second MRI data is obtained during a second brain scan of the subject, wherein the 
	With regard to Step 2A: Prong 2, the additional limitations of the claim directed towards ‘a memory that stores executable instructions that cause the processing system to perform the operations’ comprise no more than instructions to implement the judicial exceptions on a computer, or merely use a computer as a tool to perform the judicial exceptions. The additional limitations of the claim directed towards the details of how the first and second IVIM diffusion coefficients were intended to be determined merely link the judicial exceptions to a particular technological environment or field of use (i.e., the environment of IVIM diffusion coefficients that are determined as recited). Therefore, the additional limitations of claim 14, when considered separately and in combination, do not integrate the judicial exception into a practical application.
	With regard to Step 2B, as explained above, the additional limitations of claim 14 directed towards ‘a memory that stores executable instructions that cause the processing system to perform the operations’ comprise no more than instructions to implement the judicial exceptions on a computer, or merely use a computer as a tool to perform the judicial exceptions. The additional limitations of the claim directed towards the details of how the first and second IVIM diffusion coefficients were intended to be determined merely link the judicial exceptions to a particular technological environment or field of use (i.e., the environment of IVIM diffusion coefficients that are determined as 
	Dependent claims 15 - 16 recite additional elements directed towards further mathematical calculations and details thereof. Specifically, the determination of IVIM effective diffusion coefficients recited in claim 15, and the details of “fittings” recited in claim 16, are mathematical calculations. The additional elements of claims 15 - 16 are thus further directed towards abstract ideas in the form of mathematical calculations (Step 2A: Prong 1). 
	With regard to Step 2A: Prong 2, as explained above, the additional limitations of claims 15 - 16 are solely further directed towards mathematical calculations and details thereof. Therefore, the claims do not include any additional limitations that integrate the judicial exceptions into a practical application.	
	With regard to Step 2B, as explained above, the additional limitations of claims 15 - 16 are solely further directed towards mathematical calculations and details thereof. Therefore, the additional limitations, when considered separately and in combination with the elements of the independent claims, do not result in the claims, as a whole, amounting to significantly more than the judicial exception.

Allowable Subject Matter
Claims 1 - 2, 4 - 6, 8 - 13, and 17 - 22 are allowed.

Response to Arguments

Applicant's arguments on page 11 regarding the claim objections and the rejections of claims 8 - 9 under 112(b) are persuasive. The claim objections and the rejections of claims 8 - 9 under 112(b) have been withdrawn in view of amendments to the claims. 
Applicant argues on page 13 regarding the 101 rejections of claim 14 that “the various operations must, by the language of the claim, be performed when executable instructions are executed by a processing system and cannot be performed solely in the mind,” and reasons that the claim recites patent-eligible subject matter.
In response, applicant is reminded that the rejection acknowledges that the claim requires that the processing system performs the recited steps. As explained in examiner’s previous Response to Arguments, the rejection explains that “other than reciting that the steps are performed by a processing system including a processor, nothing in the claim elements preclude the steps from practically being performed in the mind.” The rejection further explains that “the additional limitations of the claim directed towards ‘a memory that stores executable instructions that cause the processing system to perform the operations’ comprise no more than instructions to implement the judicial exceptions on a computer, or merely use a computer as a tool to perform the judicial exceptions.” Mere instructions to implement an abstract idea on a computer or use a computer as a tool to perform an abstract idea are not indicative of integration into a practical application. See MPEP 2106.05(f).

Examiner respectfully disagrees. As explained in examiner’s previous Response to Arguments, the diffusion sampling times recited in claim 14 are not directed towards any structural configuration of the claimed system. To explain, the claimed system does not recite that the operations comprise obtaining the data. In contrast, the claim reads on a system that retrieves the first and second IVIM diffusion coefficients from memory, from another system, from the internet, etc., and performs two simple mathematical calculations: (1) calculating a mean blood velocity value and (2) calculating a mean blood vessel segment length value. Since the data upon which the calculations are based are not recited as being acquired by the claimed system, the limitations directed towards how IVIM diffusion coefficients are intended to be determined - for example, by some other system - prior to their use by the claimed system merely link the judicial exceptions to a particular technological environment or field of use (i.e., the environment of IVIM diffusion coefficients that are determined as recited).  
	Applicant further argues on page 15 that the amendments to claim 14 to recite that the “mean blood vessel segment length value is based upon both a second IVIM effective diffusion coefficient in a pseudodiffusion regime and the mean blood velocity value further provide for integration into a practical application and further render these claims as reciting patent-eligible subject matter.”
Examiner respectfully disagrees because the amended features merely specify further details of the claimed judicial exceptions, rather than adding additional elements 
Applicant's arguments on page 19 that “none of these cited portions of Fournet provide for the specific features of amended claim I directed to determining, by the system, a blood vessel segment length value based upon both the second IVIM effective diffusion coefficient in the pseudodiffusion regime and the blood velocity value”  are persuasive. The art rejections of the have therefore been withdrawn in view of amendments to the claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240.  The examiner can normally be reached on Monday-Friday, 9:30-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMELIE R DAVIS/Primary Examiner, Art Unit 3793